OPINION OF THE COURT
Per Curiam.
Petitioner moved to suspend respondents on the ground that they violated Judiciary Law § 468-a and 22 NYCRR 118.1 by failing to comply with attorney registration requirements. Petitioner alleged in support of the motion that respondents failed to respond to numerous written notices concerning their delinquency sent by the Office of Court Administration and by petitioner. This Court, by order entered January 17, 2008, directed respondents to show cause by the filing of a written re*10sponse why an order should not be entered suspending them for their failure to comply with attorney registration requirements. Respondents failed to respond to the order to show cause.
The failure to comply with attorney registration requirements is a violation of Judiciary Law § 468-a and 22 NYCRR 118.1 and constitutes professional misconduct warranting the imposition of discipline (see Matter of Rinaldi, 304 AD2d 271 [2003]). Accordingly, we conclude that respondents, who are named on the attached list, should be immediately suspended until further order of this Court.
Name Year Admitted Attorney Registration #
Yishaiya Abosch 1995 2671790
Soon Mo Ahn 1991 2380376
Susan W. Allport 1975 1235498
David P. Andross 1974 1483197
Randall S. Archibald 1975 1338524
Nasser Anthony Ashgriz 1997 2844538
Edward M. Barth 1979 2354728
Bruce C. Beringer 1974 1697317
Robert A. Bernstein 1984 1913300
Lawrence A. Beyer 1984 1941368
Dianne E. Boyle 1993 2518504
David A. Brady 1977 1602465
Richard T. Bruno 1982 1787647
J. Stephen Buchanan 1986 2057099
Ann L. Burrows 1978 1448943
Jackson W. Casey 1976 2146009
Robert Allen Cassalia 1977 1415066
Karen Anne Rockow Chalmers 1990 2309912
Aaron G. Chambers 1982 1822444
Stephen G. Cheikes 1975 1411149
Ru-Guei Ruby Chiang 1991 ■ 2375079
Ching-Ling Chu 1994 2563591
David J. Cichanowicz 1986 2053015
James C. Collins 1967 Never Registered
Caren M. Cook 1991 2374569
Jon E. Cooper 1981 1712504
John B. Cosgrove 1957 1212737
J. David Covert 1981 1905959
Edwin Teal Cox, Jr. 1968 2569184
Mary E. Curtin 1973 2275782
Daniel M. Danhauser 1991 2424299
*11Name Year Admitted Attorney Registration #
Wesley A. Daniels 1977 1410547
Karen A. Deeley 1996 2719557
Kenneth DeGasper 1957 Never Registered
David J. Delamater 1999 2955201
David W. Doherty 1984 1935915
Daniel Sullivan Drury 1993 2508018
Michael E. Dunlavey 1978 2017929
Leslie Duval-Crowley 1979 1752104
Sheridan Dye 1985 1968239
Sylvia Edwards 1974 2155802
Stefan Epstein 1976 1439454
Ronald Leon Fancher 1966 1644509
Roseanne Faraci 1983 1874403
Christine Haight Farley 1995 2659498
Michael D. Freedman 1994 2592079
Elda Fuemkranz 1989 2229417
Stephen F. Furcinito 1991 2402196
Robert L. Furst 1979 1350404
Michael W. Gibson 1968 1536994
Robert K. Glatter 1979 1884840
Martha B. Grandinetti 1981 1793785
Ronald R Graziano 1990 2331866
Maria Kenney Hadley 2000 3012150
Norman Jeremiah Haggerty 1967 2772101
Andrew M. Harkness 1968 1422278
Terry C. Havens 1991 2391142
Douglas R. Hawkins 1992 2482529
Theodore G. Hess 1979 1231265
Jay T. Jenkins 1984 1932912
Christopher L. Johnson 1994 2606234
Harold T. Judd 1989 2287266
Byoung Chan Kim 1989 2301455
Janie E. Kong 1995 2667400
Kenneth H. Koo 1983 2273530
Myron B. Kurtzman 1970 1755354
Maria Luisa A. Laneve 1985 1978592
Henry Alan Langer 1981 2679306
Richard L. LaVamway 1996 2761674
Edward W. Lavery 1963 2215861
Seukjoon Lee 2000 3052370
Chechun Liu 1991 2421550
Frances Liu 1991 2375558
Diane E. Lockner 1981 1743764
*12Name
Year Admitted Attorney Registration #
James C. Lockwood 1974 1696772
Cathy M. Lojewski 1984 1932508
Phyllis P. Macsheain 1975 1303510
Molly Ann Mahany 1999 2955797
Kathleen A. Majewski 1981 1710581
William J. Marshall 1987 2148047
William A. Marvin 1974 1300326
Michael S.M. McAleer 1981 1708049
William F. McFarland 1980 1699404
Dianna Lee McGraw 1987 2103083
Daniel J. McGuire 1996 2737260
Dennis P. Monteith 1975 1378751
Eric D. Morris 1995 2649929
Carrie P. Morrison 1986 2030773
James F. Mulhem 1972 1761261
Martin S. Mullen 1977 1169838
Katharine Helen Muncaster 1999 2977130
Robert E. Murphy 1977 1619188
Lashmirani K. Natarajan 1996 2776904
Kimberly A. Neal 1992 2456838
Vicki A. Newman 1981 1708155
Hoang T. Nguyen 1993 2553493
Donald V. Nihoul 1985 2053999
John F. O’Connor 1974 1343433
George N. Papageorge 1995 2645927
Youn S. Park 1996 2780518
Arlynn A. Parker 1980 1783042
Christopher Patterson 1990 2305423
Raymond L. Payne 1983 1851815
Sandra F. Plezia 1987 2103836
Robert J. Potenza 1982 1828540
Annette Hartman Purper 1994 2583433
Suzanne J. Quinn 1997 2807220
Harold W. Rathbun, HI 1998 2864130
Clyde W. Rea 1974 1614940
Mark A. Regan 1998 2880334
Laura S. Reiman 1988 2157030
Sheila M. Rembert 1992 2445534
Lewis H. Ripple 1998 2872497
Raymond M. Rizzi 1984 1916568
Melissa Robertson 1990 2325041
Carlos R. Santiago 1981 1731892
Jerome Saskowski 1989 2263135
*13Name Year Admitted Attorney Registration #
Karl C. Schaffenburg 1989 2270247
Steven D. Searls 1989 2278489
Cheon-Seok Seo 2001 3972817
Joseph S. Sewell 1977 1358837
Richard P. Shafer 1979 1414325
Kathy Ann Spencer 1987 2212405
Charles S. Spinner, Jr. 1997 2828309
Lance J.M. Steinhart 1986 2066041
Peter A. Strong 1990 2307056
Michael P. Sullivan 1988 2198463
Diane M. Szkotak 1988 2157097
Kathleen R. Terry 1993 2537959
Christopher J. Thomas 1986 2103927
Douglas P. Thompson 1995 2645661
George D. Vanepps 1971 1013564
David P. VanKnapp 1975 1298017
Jeffrey S. Vogt 2000 3015542
Laura Wagner 1994 2604031
Emil J. Warchol 1971 1438936
Kathleen A. Welch 1992 2451474
Joseph M. Wentland 2000 3055142
Mark E. Whittingham 1997 2803906
Eric C. Williams 1966 1748185
Philip Mark Witzling 2001 3969227
Sandra K. Woodward (Sandra Kay Lamb) 1981 1737519
David Alan Wright 1997 2789295
Hurlbutt, J.P., Smith, Centra, Peradotto and. Gorski, JJ., concur.
Order of suspension entered.